Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 03 January 2022.

Drawings
The drawings received on 11 November 2019 are accepted by the examiner.

Specification
The specification received on 11 November 2019 is accepted by the examiner.

Double Patenting
The Double Patenting Rejection filed on 01 October 2021 is rescinded based on the applicant’s amended claim language found in the amendment filed on 03 January 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-2, 4-11 and 13-21:   Regarding independent Claims 1 and 10, the prosecution history, especially at the previous Remarks by applicant (filed on 03 January 2022, pages 7-9) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner's statement of reasons for allowance for Claims 1-2, 4-9 and 19-20: the prior art does not disclose or suggest: A method for providing a visual expiration indication for a surgical instrument including holding an indicator body in a first position with a detent mechanism, the indicator body providing a visual in service indication for the surgical instrument in the first position; engaging first and second engagement members of the detent mechanism with one another in one or more of the first position , second positions and during rotation of the indicator body from the first position to the second position in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claims 10-11, 13-18 and 21: the prior art does not disclose or suggest: An indicator for providing a visual expiration indication for a surgical instrument, the indicator including a detent mechanism that holds a rotatable indicator body in a first position providing a visual in service indication for the surgical instrument; wherein engagement of a first engagement member with a second engagement member prevents the indicator body from rotating from the second position to the first position in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
11 January 2022


/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861